UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. Marketfield Fund Semi-Annual Report June 30, 2011 Investment Adviser Marketfield Asset Management, LLC 292 Madison Avenue 14th Floor New York, New York 10017 www.marketfield.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 6 SCHEDULE OF INVESTMENTS 8 SCHEDULE OF SECURITIES SOLD SHORT 12 SCHEDULE OF OPTIONS WRITTEN 13 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENT OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 18 NOTICE OF PRIVACY POLICY & PRACTICES 27 ADDITIONAL INFORMATION 28 Dear Shareholder: For the six months ended June 30, 2011, the Marketfield Fund had a total return of +1.55%, compared to +6.02% for the S&P 500.The Fund’s second quarter returns as compared to the returns of the S&P 500 were negatively effected by our early short entry to the emerging market sector. The end of the second quarter provided some early fireworks in capital markets.Liquidations in many risk assets gave way to some of the more powerful rallies that we have seen since the lows of last summer.The abrupt reversal of trend was more a reflection of liquidity flows within the markets rather than a meaningful change in the fundamental macroeconomic background.Capital markets have large scale, supply-demand, flow, valuation and liquidity fundamentals that are related to but different from those operating in the real economy.We try to maintain an understanding of both. The long term, macroeconomic dynamic continues to be set by the secular, global decomposition of government, its institutions and leaders.For several generations, public tolerance for and the power of political leaders relied on their ability to borrow and disburse large amounts of money.Now that the arithmetic of compounding sovereign debt is impinging on the great Keynesian experiment, patience for the antics of political leaders is wearing thin. The moral depredations of many political leaders make for easy tabloid headlines, but hardly fall into the category of surprise.More concerning is the concomitant intellectual depravity that allows politicians of all stripes to defend policies that are clearly contrary to the overall economic well being of their populations.Each time we hear a politician suggesting that he or she is creating jobs, we regret not having taken the complimentary motion sickness bag from our last flight.Governments do no more to create jobs than babies.In fact, their proper role in both endeavors should be identical—they maintain conditions under which the generative processes can readily proceed. The closing of credit markets to a growing list of governments is part of a long retreat from the peak in the long-term credit cycle. The broad contraction of mortgage credit that began in 2007-8 was the terminal point in the private sector credit cycle.In the aftermath of the 2008 crisis, government borrowing rose to offset a contraction in private credit markets.The shift was bolstered by regulations that strongly encouraged banks to increase their holdings of sovereign debt without regard to its fundamental soundness.Regulators simply assumed that it was all ironclad, despite clearly untenable fundamentals among many sovereign borrowers. Now that the secret is out, it is important to consider the consequences of a steadily diminishing supply of credit to governments.We raise this question now because it has been our experience that long term forces, once uncovered by markets, tend to force some important resolution before things settle down.Once a country, company or investor is forced to publicly deny that they might have to restructure, default, liquidate, devalue or beg for emergency funding, it is generally a good sign that market pressures will persist until one of those unappealing paths is chosen.Dozens and dozen of examples exist just within the past decade. One of the detrimental effects of government borrowing that is illuminated by the present charade in Europe is the degree to which the ownership of government debt places the creditor in a position where they will sanction and even encourage all of the harmful policies (mainly taxation) by which governments extract the means to satisfy their debts from the private sector.The banks and bondholders become just another special interest group feeding from the public teat. The main danger as this process unfolds is that, as in the 1930s, purchasing power collapses in response to widespread monetary contraction provoked by the writedown of government paper held in funds and in private accounts.If the main effects of a restructuring are confined to the banking system, the process can be contained by central banks.Given their recent experiences, it is fairly certain that deposits and money market funds will be supported at full face value.Even if banks’ capital has to be written down to nearly zero, generalized effects within the real economy can be mitigated.The main risks appear to us to be focused on “yield tourists” who have ventured into all sorts of higher yielding sovereign credit in both developed and emerging markets. To the extent that there is a reassessment of risk among individuals and fund managers, attempts to retreat from certain of these credit markets could strain liquidity.Unlike equities and commodities, most fixed income instruments are traded only in dealer markets, where bids are importantly dependent on banks’ willingness to use their own capital to maintain orderly markets. 3 Our sense is that we have entered the end game in the European crisis.Before some fundamentally sound restructuring path is chosen, it appears that markets are going to force politicians and the financial bureaucracy to the point of panic.To date, they appear not to have been sufficiently frightened by events to speak honestly about the need to fundamentally restructure both the obligations and the underlying economic organization of the countries still adhering to the socialism-lite model. Our portfolio remains reasonably defensive.Short positions in emerging markets and developed market financial institutions’ equities represent between a quarter and a third of total assets.Domestic manufacturing and consumer related issues constitute the main themes within the equity holdings.Despite the concerns listed above we remain constructively disposed towards the domestic U.S. economy. July 18, 2011 Michael C. Aronstein President The information provided herein represents the opinion of the Portfolio Manager and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in smaller companies which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in asset-backed and mortgage-backed securities involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increase susceptibility to adverse economic developments.The Fund generally makes short sales of securities, which involves the risk that losses may exceed the original amount invested, however a mutual fund investor’s risk is limited to the amount invested in a fund.The Fund may also use options and future contracts, which may have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Marketfield Fund is distributed by Quasar Distributors, LLC. 4 MARKETFIELD FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11 – 6/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends and interest expense on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Marketfield Fund Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual** Hypothetical (5% return before expenses)*** * Expenses, including dividends and interest expense on short positions, are equal to the Fund’s annualized expense ratio of 2.33%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Excluding dividends and interest expense on short positions, your actual cost of investing in the Fund would be $7.75. *** Excluding dividends and interest expense on short positions, your hypothetical cost of investing in the Fund would be $7.75. 5 MARKETFIELD FUND Investment Highlights (Unaudited) The investment objective of the Fund is capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common and preferred stocks and other equity instruments, bonds and other fixed-income securities, and other investment companies, including exchange-traded funds (“ETFs”) in proportions consistent with the Adviser’s evaluation of their expected risks and returns. In making these allocations, the Adviser considers various factors, including macroeconomic conditions, corporate earnings at a macroeconomic level, anticipated inflation and interest rates, consumer risk and the Adviser’s perception of the outlook of the capital markets as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Adviser. The Fund’s allocation of portfolio assets as of June 30, 2011 is shown below. Allocation of Portfolio Assets % of Net Assets Average Annual Total Returns as of June 30, 2011 Since Inception One Year Three Years (7/31/07) Marketfield Fund 14.65% 10.36% 8.49% S&P 500 Index 30.69% 3.34% (0.27)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-236-4298. The Fund imposes a 1.00% redemption fee on shares held sixty days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. (continued) 6 MARKETFIELD FUND Investment Highlights (continued) (Unaudited) The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 7 MARKETFIELD FUND Schedule of Investments June 30, 2011 (Unaudited) Shares Value COMMON STOCKS 71.19% Administrative and Support Services 1.20% OpenTable, Inc. (a) $ Air Transportation 1.96% JetBlue Airways Corp. (a) US Airways Group, Inc. (a)(c) Beverage and Tobacco Product Manufacturing 1.68% Anheuser-Busch InBev NV — ADR Building Material and Garden Equipment and Supplies Dealers 1.05% Fastenal Co. Chemical Manufacturing 3.27% Colgate-Palmolive Co. EI du Pont de Nemours & Co. (c) Clothing and Clothing Accessories Stores 1.70% Fast Retailing Co. (b) Computer and Electronic Product Manufacturing 0.97% Texas Instruments, Inc. Construction of Buildings 3.22% DR Horton, Inc. Hovnanian Enterprises, Inc. (a) KB Home Toll Brothers, Inc. (a) Couriers and Messengers 1.50% FedEx Corp. (c) Credit Intermediation and Related Activities 1.28% KeyCorp (c) Data Processing, Hosting & Related Services 1.47% Google, Inc. (a)(c) Electrical Equipment, Appliance, and Component Manufacturing 0.74% Corning, Inc. Food and Beverage Stores 1.31% Whole Foods Market, Inc. (c) The accompanying notes are an integral part of these financial statements. 8 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2011 (Unaudited) Shares Value Food Manufacturing 3.54% Hershey Co. $ HJ Heinz Co. (c) Food Services and Drinking Places 2.05% McDonald’s Corp. (c) General Merchandise Stores 3.56% Costco Wholesale Corp. (c) Wal-Mart de Mexico SAB de CV (b) Machinery Manufacturing 6.21% Baker Hughes, Inc. (c) Gardner Denver, Inc. National Oilwell Varco, Inc. WW Grainger, Inc. (c) Management of Companies and Enterprises 1.50% Huntington Bancshares, Inc. (c) Motion Picture and Sound Recording Industries 1.65% Walt Disney Co. (c) Nonstore Retailers 3.33% Amazon.com, Inc. (a)(c) eBay, Inc. (a) Oil and Gas Extraction 2.99% Apache Corp. Continental Resources, Inc. (a) Petroleum and Coal Products Manufacturing 2.10% ConocoPhillips Valero Energy Corp. Primary Metal Manufacturing 1.69% Carpenter Technology Corp. Professional, Scientific, and Technical Services 1.85% International Business Machines Corp. (c) The accompanying notes are an integral part of these financial statements. 9 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2011 (Unaudited) Shares Value Publishing Industries (except Internet) 3.39% Intuit, Inc. (a)(c) $ News Corp. SAP AG — ADR Rail Transportation 3.60% Norfolk Southern Corp. Union Pacific Corp. (c) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 0.71% KKR Financial Holdings LLC Specialty Trade Contractors 1.52% Honeywell International, Inc. Support Activities for Transportation 1.42% CH Robinson Worldwide, Inc. (c) Telecommunications 1.12% AT&T, Inc. Transportation Equipment Manufacturing 4.41% Boeing Co. Eaton Corp. Ford Motor Company (a)(c) Rockwell Collins, Inc. Truck Transportation 3.20% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. (a)(c) TOTAL COMMON STOCKS (Cost $492,985,215) REAL ESTATE INVESTMENT TRUSTS 1.09% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $8,328,963) EXCHANGE TRADED FUNDS 16.45% iShares Barclays 20+ Year Treasury Bond Fund iShares Dow Jones U.S. Home Construction Index Fund iShares MSCI Mexico Investable Market Index Fund (c) SPDR S&P Homebuilders ETF TOTAL EXCHANGE TRADED FUNDS (Cost $122,784,872) The accompanying notes are an integral part of these financial statements. 10 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2011 (Unaudited) Contracts Value PURCHASED OPTIONS 1.10% Corning, Inc. Expiration: August, 2011, Exercise Price: $16.00 $ iShares FTSE China 25 Index Fund Expiration: August, 2011, Exercise Price: $40.00 iShares MSCI Emerging Markets Index Fund Expiration: September, 2011, Exercise Price: $45.00 Powershares QQQ Trust Series 1 Expiration: August, 2011, Exercise Price: $57.00 TOTAL PURCHASED OPTIONS (Cost $13,615,180) Principal Amount SHORT-TERM INVESTMENTS 15.46% Fidelity Institutional Prime Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $117,472,220) Total Investments(Cost $755,186,450) 105.29% Liabilities in Excess of Other Assets (5.29)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 11 MARKETFIELD FUND Schedule of Securities Sold Short June 30, 2011 (Unaudited) Shares Value Artio Global Investors, Inc. $ Credit Suisse Group AG — ADR Deutsche Bank AG(2) General Motors Co.(1) Goldman Sachs Group, Inc. Grupo Financiero Galicia SA — ADR HSBC Holdings PLC — ADR iShares Dow Jones U.S. Home Construction Index Fund(3) iShares MSCI Emerging Markets Index Fund(3) iShares MSCI Brazil Index Fund(3) iShares MSCI Malaysia Index Fund(3) iShares MSCI South Africa Index Fund(3) Jefferies Group, Inc. JPMorgan Chase & Co. Market Vectors Gold Miners ETF(3) Ping An Insurance Group Co.(2) SPDR Gold Trust(3) Wynn Resorts Ltd. Total Securities Sold Short(Proceeds $196,500,230) $ ADRAmericanDepositary Receipt Non-income producing security. Foreign issued security. Exchange-traded fund The accompanying notes are an integral part of these financial statements. 12 MARKETFIELD FUND Schedule of Options Written June 30, 2011 (Unaudited) Contracts Value CALL OPTIONS Cummins, Inc. Expiration: September, 2011, Exercise Price: $105.00 $ Deere & Co. Expiration: September, 2011, Exercise Price: $85.00 Total Options Written(Premiums received $484,470) $ The accompanying notes are an integral part of these financial statements. 13 MARKETFIELD FUND Statement of Assets and Liabilities June 30, 2011 (Unaudited) Assets Investments, at value (cost $755,186,450) $ Deposit for short sales at broker Receivable for Fund shares issued Dividends and interest receivable Other assets and prepaid expenses Total Assets Liabilities Securities sold short, at market value (proceeds $196,500,230) Written options, at value (premiums received $484,470) Payable for investments purchased Payable to Adviser Payable for Fund shares redeemed Payable to affiliates Dividends payable on short positions Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Purchased options ) Written options Securities sold short Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 14 MARKETFIELD FUND Statement of Operations For the Six Months Ended June 30, 2011 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Interest expense Administration fees Fund accounting fees Custody fees Transfer agent fees and expenses Federal and state registration fees Reports to shareholders Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses Total Expenses Expense Recovery by Adviser (Note 4) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Purchased options ) Written options Short transactions ) Net realized gain on Investments Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation Purchased options ) Written options Short transactions Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of withholding taxes of $133,319 and issuance fees of $1,684. The accompanying notes are an integral part of these financial statements. 15 MARKETFIELD FUND Statement of Changes in Net Assets Six Months Ended June 30, 2011 For Year Ended (Unaudited) December 31, 2010 From Operations Net investment loss $ ) $ ) Net realized gain (loss) from: Investments Foreign currency translation ) ) Purchased options ) ) Written options Futures contracts closed — ) Short transactions ) ) Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Purchased options ) Written options — Short transactions ) Net increase in net assets from operations From Distributions Net investment income — ) Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed* ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 16 MARKETFIELD FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Period from Ended Year Ended June 1, 2009 to June 30, 2011 December 31, December 31, Year Ended Period Ended (Unaudited) May 31, 2009 May 31, 2008 Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income — ) — — — From net realized gain on investments — ) — — Total distributions paid — ) — — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(2) % % % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(3) %(4) %(4) %(5) %(4) %(4) After waivers, reimbursements and recoupments of expenses(3) %(4) %(4) %(5) %(4) %(4) Ratio of net investment loss to average net assets: Before waivers, reimbursements and recoupments of expenses(3)(6) )% )% )%(7) )% )% After waivers, reimbursements and recoupments of expenses(3)(6) )% )% )%(7) )% )% Portfolio turnover rate(2) % The Fund commenced operations on July 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. The ratio of expenses to average net assets includes dividends and interest expense on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends and interest expense on short positions were 1.54% and 1.55%, 1.65% and 1.75%, 2.24% and 1.81%, and 5.01% and 2.00%, for the periods ended June 30, 2011, December 31, 2010, May 31, 2009 and May 31, 2008, respectively. The ratio of expenses to average net assets includes dividends on short positions and tax expense. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and tax expense were 1.90% and 1.75% respectively. The net investment loss ratios include dividends and interest expense on short positions. The net investment loss ratios include tax expense. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 17 MARKETFIELD FUND Notes to Financial Statements June 30, 2011 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Marketfield Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on July 31, 2007. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Marketfield Asset Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Foreign securities are valued at the last current sale price on the principal exchange.As a result, it is possible that the value of foreign securities may be materially affected by events occurring before the Fund’s pricing time (close of the New York Stock Exchange) but after the close of the primary market or exchange on which the security is traded.Securities for which market quotations have been materially affected by events occurring before the close of NYSE but after the close of the securities’ primary markets, are valued at fair value as determined in good faith according to procedures approved by the Trust’s Board of Trustees. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. 18 MARKETFIELD FUND Notes to Financial Statements (continued) June 30, 2011 (Unaudited) Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, at the average of quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 —Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. During the six months ended June 30, 2011, no securities were transferred into or out of Level 1 or 2. The following is a summary of the inputs used in valuing the Fund’s investments carried at fair value as of June 30, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
